ACCEPTED
                                                                                       04-14-00807-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                  4/20/2015 3:32:13 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                              No. 04-14-00807-CV

                          In the Court of Appeals for the
                         Fourth Court of Appeals District
                               San Antonio, Texas


                            BRADLEY AERY, et al.,
                                                       Appellants,

                                        v.


                             HOSKINS, INC., et al.,
                                                       Appellees.



   FROM THE 36TH JUDICIAL DISTRICT COURT OF MCMULLEN COUNTY, TEXAS


               NOTICE OF UNOPPOSED MOTION FOR
        EXTENSION OF TIME TO FILE KULKA APPELLEES’ BRIEF


TO THE HONORABLE JUSTICES OF THE COURT:

      NOW COME Appellees Lee Ann Kulka, Andrea Jurica and Lee Roy

Hoskins, III (collectively the “Kulka Appellees”) and respectfully file this Notice

of Unopposed Motion for Extension of Time to File the Kulka Appellees’ Brief.

      On April 17, 2015, the Kulka Appellees filed their Motion for Extension of

Time to File Kulka Appellees’ Brief (the “Motion”). Since the Motion was filed,

the undersigned counsel has conferred by email with counsel of record for
Appellants concerning the requested extension.      The undersigned counsel has

confirmed that no party is opposed to the Motion, and the Kulka Appellees now

provide notice to this Court that the Motion is unopposed.

      WHEREFORE, appellees Lee Ann Kulka, Andrea Jurica and Lee Roy

Hoskins, III respectfully request that this Court grant the Kulka Appellees’

unopposed request for an extension of time to file their Appellees’ Brief until May

20, 2015. The Kulka Appellees pray for such other and further relief to which they

may be justly entitled.



                                      Respectfully submitted,

                                      JACKSON WALKER L.L.P.
                                      112 E. Pecan Street, Suite 2400
                                      San Antonio, Texas 78205
                                      (210) 978-7700
                                      (210) 978-7790 – Fax



                                      By:______/s/ Julia W. Mann__________
                                           Peter E. Hosey
                                           State Bar No. 10027500
                                           Julia W. Mann
                                           State Bar No. 00791171

                                      ATTORNEYS FOR APPELLEES
                                      LEE ANN KULKA, LEE ROY
                                      HOSKINS, III AND ANDREA JURICA




                                         2
                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Lee Ann Kulka,

  Andrea Jurica, Leroy Hoskins, III’s Notice of Unopposed Motion for Extension of

  Time to File Appellee’s Brief has been forwarded to all counsel and parties of

  record by via electronic service or email, on this 20th day of April, 2015.

Rosemarie Kanusky                                  Dan Pozza
John W. Weber, Jr.                                 LAW OFFICE OF DAN POZZA
Jeffrey A. Webb                                    239 East Commerce Street
James Summers                                      San Antonio, Texas 78205
NORTON ROSE FULBRIGHT US LLP                       danpozza@yahoo.com
300 Convent, Suite 2100                            Appellate Counsel for Aery Family
San Antonio, Texas 78205
Rosemarie.Kanusky@nortonrosefulbright.com
John.Weber@nortonrosefulbright.com
Jeff.Webb@nortonrosefulbright.com
James.Summers@nortonrosefulbright.com
Appellate Counsel for the House Family

David Ylitalo                                      Marc K. Whyte
COATS ROSE PC                                      WHYTE, PLLC
1020 Northeast Loop 410                            209 Tuttle
Suite 800                                          San Antonio, Texas 78209
San Antonio, Texas 78209                           whytemarc@gmail.xom
dylitalo@coatsrose.com                             Counsel for Aery Family
Counsel for Leonard Hoskins

Ellen Mitchell                                     John George, Jr.
C. David Kinder                                    Matthew F. Wymer
Cox Smith                                          BEIRNE, MAYNARD & PARSONS, LLP
112 E. Pecan Street, Suite 1800                    112 East Pecan Street, Suite 2750
San Antonio, Texas 78205                           San Antonio, Texas 78205
(210) 554-5500                                     jgeorgejr@bmpllp.com
(210) 226-8395 – Fax                               mwymer@bmpllp.com
                                                   Counsel for Aery Family
Counsel for C. Clifton Hoskins and Hoskins, Inc.


                                            3
Jason A. Newman                                 Melanie Hessler Phipps
BAKER BOTTS L.L.P.                              KUSTOFF & PHIPPS, LLP
One Shell Plaza                                 4103 Parkdale Street
910 Louisiana Street                            San Antonio, Texas 78229-2520
Houston, Texas 77002-4995                       mphipps@kplegal.com
Jason.newman@bakerbotts.com                     Counsel for Aery Family
Counsel for Texoz E&P I, Inc.
Benjamin F. Youngblood, III                     Ezra A. Johnson
BENJAMIN F. YOUNGBLOOD III, P.L.L.C.            UHL, FITZSIMONS,
8207 Callaghan Road, Suite 100                  JEWETT & BURTON, PLLC
San Antonio, Texas 78230                        4040 Broadway, Suite 430
bfy@prodigy.net                                 San Antonio, Texas 78209
Counsel for Jane W. Hoskins                     ejohnson@ufjblaw.com
                                                Counsel for Blake C. Hoskins

David W. Navarro                                Michael C. Sartori
Brendon C. Holm                                 LAW OFFICE OF MICHAEL C. SARTORI
HORNBERGER SHEEHAN FULLER BEITER                P.O. Box 1222
WITTENBERG & GARZA INCORPORATED                 502A Houston Street
The Quarry Heights Building                     George West, Texas 78022
7373 Broadway, Suite 300                        Michael@msartori.com
San Antonio, Texas 78209                        Counsel for Hoskins, Inc., C. Clifton
dnavarro@hsfblaw.com                            Hoskins, Trudy Day, and Hazel Q.
bholm@hsfblaw.com                               Hoskins
Counsel for Brent C. Hoskins

Conner R. Jackson                                 Bruce D. Oakley
R. Clay Hoblit                                    Robert L. Pillow
HOBLIT FERGUSON DARLING, LLP                      HOGAN LOVELLS US LLP
2000 Frost Bank Plaza                             700 Louisiana Street, Suite 4300
802 Carancahua                                    Houston, Texas 77002
Corpus Christi, Texas 78401                       Bruce.oakley@hoganlovells.com
cjackson@hfdlaw.com                               Robert.pillow@hoganlovells.com
choblit@hfdlaw.com                                Counsel for Armadillo E&P, Inc., Sea
Counsel for Aurora Resources Corporation          Eagle Ford, LLC, and Sundance
                                                  Energy, Inc.
                                           /s/ Julia W. Mann
                                               Julia W. Mann
  13005857v.1




                                           4